Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 1 of 27 Page ID #:9




                          EXHIBIT 1
      Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 2 of 27 Page ID #:10
              ;                           ~UMMC?N~                                                                         xalr cotJer usF arn.,r
.                                                                                                                      fsoza Fe.ed us<ini=.ia coRrt:j
                                      (~rrACl~nr .~u~I ~rAL)                 B'Y FAX
A101'10E TO DEFENDANTS:                                                                                                        F I L. S ~C7
                                                                                                                   SUPERtOR CbtlRT OF CALiFOFiNIA
(A~ISO AL DSMAI~DADO}.                                                                                              COUNTY DF SAN SERtdARD1N0
BRIDGEEREST CRSDIT COMPANY; LI..C, zn Atlzona Hmtted tiabili • cotrt any;                                            SAN BERNARDiNO DtSTRlCT
- ane uotzs I through 25, inclusive
                                                                                                                              APR 04 2019
YOU ARE IBEtNG •SUED SY PLAINTIFFS: .
(L,O E5Ti4 D,EfVlAilfD.4flOD{D EL-LfEN1A•NDAN:TEj;                                                              $Y ~ •
AN'THO1..1NE FERNANDEZ.and RO~JALD FERNAIUD~, on 'bei~aif iif
thet~e[ves and merribers:ofthe gerietal pubiid                                                                             DANIELA V}1RGA5, PU•n`

    NOTtCI=! Yau have been sued. The court rrsay dedde-against yau.wiMout your tteing 'lseard unless you respond withirr 30 days, Re:ad •the:infarmation
    below.
       You have 30 CALENflAFt DAYS after this sumunons end legal papers are served on ydu ta fl9•a written response at this courtand have a copy
    served.on-the plaintiff. A Eefteror phone call will noE protect you. Yourwritten response mustGbs.in proper legal torm if,yau waritthecourt to hear your
    case. There may be s courf:fomti that you can. use f~ your te:sponse: You can fiod ttiese coun rorms and more inforrnation at fite Ga4itomla.Caurts
    OnAnQ Setf-Help Oenter (►wm.cawtinfo.ca:gav/seUhelp), your caunty favi flbiary, orthe courthouse nezrest:ydu •If you aannot~pay thot►Cing:fee, ask
    the court'ctetk fora fee tvaiverform. If•you do n6r6le ycur.response on tanse, you may lbse thd psa by default, and-your.        wagds, trioney, and propeny
    rnay be taken witttaut further waminy fmrn the court.
       There are other legal requirements. You may wane to catt an attomoy.fight: awsy: ff you do not know an atXorney, you may want to ea11 en, 2ttarney
    referrai seevice. If you cannot afford ari attomey, you may be•e.t+gitile fbrfrEe legal services.fr+om a nonprofit'3egal sen+ices program."YQu can; lor.atg
    these nonprofit groups at ihe Catifom}a Lega45enrice5 Web 5ite (www 1a .whelpi:aNfomlB.org). [he•Catifa,rriia Courts anline Self: Heip Center
    (wwvv.couilinfo.ca.gov/se1/helpJy or.b}r coritadirig yoifr lopal court b~ cotmry:bar 2sspaiation, NDT6:-Ttte couR has•a•Slalutdry I'seri fqr•wafved fees and
    casts on any settternent or arbitration'awarcf of $30,000 or more Ida ci4es¢e:The douKt's feti ,rrtust be pa'id before:the court vw"fl dsmiss the cas$:
    +At/ISOI ! o han deimandado: Slrio resporrde deiitry ife 90 illas, !a corle pudde decldlr en su ~cantra ain escuchar str trersthn. Lea !a infornraabn 8
    conftacr6n.
       Tiene 30 AIAS DE CALEVDARIO despu6s da qua fa erlheguer+ esta citacion•yRapefes 1ega~s para praserifar Una respu~ta.porescrdo en esta
    corte y hacer que se.sntregua rina copfa a! demandante, 0.76 cai.fa o,una Namada, telet6inca no !o protegen. Su reapuesta par.esoritb fiene gue estar
    en formato lega) carrecfo si desea quapracesen su caso en•fa carte• 6sposlble que h :un.formulerio que usted.pueda.usar pars su respueste_
    Paede encontrarestos: torniulerlos de fa corte.ymes:7nformacrbiren el GeRfro ds Ayuda: de ta.s Cart.es de CaltifontTa {vwnrr,sucorte.cagov), et?.la
    bi6uofeea de leyes de su condada o en !a corts quo le quPds m6s cerea. Si no puede pegar la euota de, presentacT6n, pida al secretarlo rle)a corte
    que7e d6. !in foimulario de exencfbn de pago ds euotas. St no preserr(a su r+3spussta a tietnpo, pucadeperder el ceso por lncumprmierrto yts'corte 1e
    podra.quJtar su.sueldo, dinera y Uibne.s-sin mtfs 9dvortenola.
       liay flfros rsquisitbs legalas. Es recamend8bte queJlama a un abogedo inrheU►atamenta. S•r. no eonoce •a. un abogado, puede lfamar a. un senddo de
    remisf6n'a abagados. St no puede pagar a un abogsda, es posible que currtpla°oon fos requlsitos para obtener servicfos 12gales gratuttos de ~n
    programa.de servi'cios fegalas sin fines de.lur,ro.. Puede•encocrtrur esios grupo.s surfxles. de fucro eR ef sltto web de CBtifomia Legal Senrlces,
    {vrrnv,lawhetpcai{fornia,org), en el Cenlia.de.Ayuda de.fas Corfas•de Ga►ifprrnla, (wwr  v.susarte oa:goY) o ponr~rrdosa ~an contaoto con la corte o et
    coleg'ro ala abogedoslocalbs A~1S0• Portefy ta corte-tiette:dereFlia a raclamarlas c~tss y los cosfos exentos por imponer Zn gravamen-sobr'e
    cualquier reLypera~i3n de Sf 0,000Q b rn~s de valor reeibirla mediente.un aeuerdo. a una parrcesi6n de ariiNraje en un caso cle dereeho civil. riene qae
    pagar elgr3varnen de la corte antes de.que la corie pueda desechar e1 ceso,
The natne and address of tlie. court is:                                                                    Case NuFaBM'
(irl nombre.y ~'recci'orr. de la corte es):                                                                 Ir~ro~ imres~ •
Superior Court,of the State of'Califomia, ~Cvunty of -San Bernardino                                            ~ Y i~
247 West 3rd Street, Sar► Bel•nardino, GA.924'i 6-0210



TFte name; address, and.telephotte number of plaintiffs.attoMey, or;plaintiff vrithput'an attorney, is:
(El nombre, ia dirnccibn y ef nrimeio de fetefbno:del abogado de/ demarldanfe; o.del dirnartdante que no Gene:abogado, es):
Brandorl A. Slock, LAW.OFFICES OF BRANDON A...BLOCK, APC
433 I~artfi Carnden Drive, Suite 660, Beverly`HiEls, GA.902'1.0, "I'el:'. 310:887-1A40
                                                                                                        Daniela Varg~ts
DATE:                                                                 C1e~k, ~bY                                                                        . DePuty
(Fecha)                                                               _(Secg;farioj:                                                                '{ACjrun(o)
ftrpribof. of-servicv ofthfs sunnmorrs; usa•Arroof.of Ssrvice of 8urriinvos~ftrm.PUS-010).).
(Pare pruetia de endrega de esta cilatidn use e/ fomturario Pt~ta
                                                              ~ f ofServise,of Summans, (PaS 07o));
                                  U4'1105 TO TiiE PERSllN SERVl=D: You are served
                                         i.    Q as,an, incGvidtia! defendgrit.
                                        2.      Q as the person stied under.tfie f"tdtitious riame of' (spEcify):

                                               ®anbehalfdf(specyry):Bridgecrest                   Credit Company, LLC
                                              under:     ❑ CCp 4'16:( q (corporatlon).                           ❑ CCP 416.60 {ri}ittor).
                                                        .Q CCP 416.20 (defurict corporation)                     Q CCP 416.70 (oonservatee)
                                                         R] CtrP .416:40 fassopation or partnership)             Q CCP:416.90 (authdrized person)
                                                         Q.ather (specrfy):
                                               ©: by personaf .delive ry
                                                                       . cn (de'is):
Fw-.n Atlopted rer Ntartdalory Usu                                                                                                                            465
     Judir9ts Coundl oI Cnlic+nia                                        SUMMONS
     SUb1.7GDpt4yr. JYfy t • 2409t:
  Case 5:19-cv-00877-MWF-SHK . Document 1-1 Filed 05/09/19 Page 3 of 27 Page ID #:11
                                                                                                       u                                                      CM-010
i_ATTO4AEYORP          1NrrHCUTATTORNEY NerriB;Sf~¢   nu beyende~:                                                                  couR7tlsE.oNLY
    LA>alll'flFFiC~S OP SF2ANDO~I A. BT.~CIi~, A FROFSS~SIpNAL-CORPORA`I'ION
!:' BRANDO1V -A. BLOCK (State Bar I+lo..215888)
~ 453-North Camden Drive, Suite 600
 j Beverly HiU.s, California90210                                                                                                  F] L E®
       TEI.EPHONENo_ 3 10.$87.14~•O             wucNo.::'3l'O.496.1420'....                                          SUPERIORCOI)RTOFCALtFORNtA
e AITORNEY FOR (Nome):      Flaintiffs A1~tTH4L1IrTE:.& RONALD FERNANDEZ                                               sAivBERNARD1NoOISTRDC ~
~SUPp41DR COURT Ot= CA[.FORNIA, COUNTY OF SAX BMNARDRq(3
      m. rtET'AwRmss; '247 West 3rd Street                                                                                        APR 0 4 2019
      h'A0.lNG AF3 ;R£SS:
     Crrr ANo vP CooE: San Bernartlin0, CA.924 15-fl210 .
        BRAr,cH N,~ S~at~ Bernardino Distrlct - Civil-.Division .                                                 BY                           ~
  CASE NAME:                                                                                                                  DANIELA VARGAS, EtPUTY
  FERNANDEZ,_et:a1. Y. BRIDGECREST. CREDIT COMPANY. ;.-LI:C
                                                                                                              CASE NUdABER
    CI1ltL CASE COVBR.SHEET    i     Coiriplez Case Designatiob
 EE tJntitn'rted      ED E.imited                                                        G',      DS
      (Amount-              (Amount               ~ Counter             0Joalder                                              -%r------- i
      demanded              demanded is           Filed wittt fitst appeairance.by dafendant Juose                                       "
      exceeds $25,000).     $25;000 or less)'         (Cal. Rules:of Co.urt, ruie 3:402)     J oept:                                      j
                                lterns T-6 below rnustbe completed lsea •inst`rucf;ons on_page 21
          one box below for,ttie case type tttat
    Auto Tort                                    Contiact                                Provlsionally Complex Civil Lft[gatfon
                                                         0 8reach'of contrscUwarranty'(06j            (Cal. Rules af Coart, rWles 3.400-3.403)
    ~ Auto.(22)
   [~ Un'insunea motorist•(46)                           0 Rule:3:7.40 collectl6ns.(O8)                ~ AntitrustlTrade regulatfion (03)
   otherpllPD)1Art3 (Persotiaf lnju rylPrflperty:
                                    .                    ~ Other collections (09)                          Construction.detect (10)
    t?amage/Wro~gfull.Death) Tort                        0 Insurance ebverage (1t3).                       Mass tort (~i0)
    0 Asbestos (04)                                      D    Otiier contract (37)                    0 Securities litigation'(26)
    [] Product.Gability (24)                             Real PrqpertY                                ~ EnvironmentaUToxic.tort (30)
    [~ Medical-malprac8ee (45)                           Q Eminent:domarNlnverse:                      Q Insurance coyerage claims. arising from the
    + ~ Other PlJPDIlIVD (23)                         aonden0na3t0i (94)                                    • above listed.provistonally comp!ex base
                                                  []; Wropgful.evicUon (33)                                   types (41)
     Non-P11PD1Wp (pther) Tort
    0 l3usiness torflunfair business practxe (07) p. Other real property (26)                         .Enfor.cement of.l4dgrrient
    ~ Civil rights (08)                                  Un zvlrful, Detatner                          = Enforcement af judgment (20)
    [~ Defarnatiori (13)                                 ~: CnmPnercial.(3:1).                         Miscellaneous Ciyfl•Complaint
    [] Fraud (16)                                        C] Residential(32)                            ~ .RICO (27)
    0 tntelleqtual property (19)                         ~ Drugs (38)                                  ~✓
                                                                                                        Other complaint. (not specified ebove) (42)
    [~ Professronal negfigence (25)                      .kidicial'Reqiew                              Miscetlaneous Ciyil. Petition
    E-1 Otller non-PUPDIWD tort (35)                     '0 . A'sset fonteitun:,(05)                  0 Parinershlpand corporate..govemanoa (21)
                                                          LJ Petition re: arbitratton awani: (17)     [~ .Other petition (nof specti•ied above).(43)
            Wrongful terminafion •(36)                    Q Writ:of mandate:(02)
            Other employment.(75)
2. This.case LJ is         W is not . compiex under rule..3.400 of the Califior.nia Rules of Court. If:ttie case is corrtplex, riiaric the
   factors reyuiring exceptionai. juolcial m2nagementt
   a..O l.arge number of separately represented:par4es           d. [] Large nurnber of witnesses
    b. [] Extensive: riiotiort practice r,alsing dlffrcult or novel e..0. ¢oor.dination wlth relate+i actlons p.eriding in one or more courts
             issues tharwill be'tirne-consuming to resolve                    in.other-coutities, states,.or countries, or in a federal oourt
    C.       Substantial amount:of docurrtentary evidence            f. [::)"5ubstantial postjudgment judicial supervlsion
                                                                                                                     ✓
3. Remedies-sought (check afl fhaf apply); a.M mbnetary b. [Z]: nonmurietary; declar.atory or Irijunctive relief C..Qpunitive
4. Number of causes of adion (specliy): Five-
5. This case Q is [~[~ is not a class actilprr suit.
6. if there are any known reiated cases, fi1e' ancl serve a notice of related case. (You.rrray use forrrr'CM 015;)
Date: April 4, 2019
Bratidon A. Block .

  • PiaintifF must.fiie this cover•sheet•bvith tlie first. paperfled in the action or proceeding .(except smaif claims •cases •or casesfiied
     under-the. Probate Code, Farilfly Code,-or VUelfare' and Institutions Code)...(C,41_ Rules. of Cd'url; .rule '3.220.) Failure to file may result
     3n sanctions.
  • Fi)e this cover sheecin additJbn :to.any'aover-stteei required by looal courf rule.
  • IF this cass is cornplex under rufe`3.400 et seq. of the Califnmia Rules of Court, you must ser.ue.a copy of this -covet- sheet on al1
     otFaer parties to the action or proeeeding..
  a Uniess this is a coilections case under rule 3.740 ora complex case, this•cover sheet will be used for statistical purposes onl .
                                                                                                                                                            1 ~~
F°"" Ad°p'6d W."M"°al°ry us°                         CIVI1_ CASE CQ~R SHE~T                              c~: R~~es:or courc: n~ia 2.30, 3.290; 3:400-3.403. 3.74D;
  JaeiorJ Courwl ot Gatlamta                                                                                             Cel.• Standards ot Jstdcka Aflminhustion. std. 3.10
  CM.016[fi6v. July 1. 20071                                                                                                                           www.cvwtlnlo.Ce.gav
 Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 4 of 27 Page ID #:12

                                                                                                                                        CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the Califomia Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attomey's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal propetty, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the Califomia Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintifPs designation, a counte r-d esig nation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                       CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                             Provisionalty Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breach of ContractNVan•anty (06)                 Rules of Court Rules 3.400-3.403)
          DamagelWrongful Death                          Breach of Rental/Lease                            Antitrustlfrade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (not unlawful detainer              Construcflon Defect (10)
          case lnvolves an uninsured                              or wrongful eviction)                    Claims Involving Mass Tort (40)
         motorist c/alm subject to                       Contract/Warranty Breach—Seller                   Securities Litigation (28)
          arbitration, check this item                        Plaintiff (not fraud or negligence)          Environmental/Toxic Tort (30)
          instead ofAuto)                                Negligent Breach of Contract/                     Insurance Coverage Claims
                                                              Warranty                                         (arising from provisionally complex
 Other PI/PD/WD (Personal Injuryl
Property Damage/Wrongful Death)                           Other Breach of Contract/Wan•anty                    case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open               Enforcement of Judgment
     Asbestos (04)                                        book accounts) (09)                              Enforcement of Judgment (20)
         Asbestos Property Damage                         Collection Case—Seller     Plaintiff                 Abstract of Judgment (Out of
                                                          Other Promissory Note/Collections                          County)
          Asbestos Personal Injury/
                                                              Case                                             Confession of Judgment (non-
                Wrongful Death
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                           domestic relations)
                                                          complex) (18)                                        Sister State Judgment
          toxirJenvironmental) (24)
     Medical Malpractice (45)                             Auto Subrogation                                     Administraflve Agency Award
          Medical Malpractice—                            Other Coverage                                           (not unpaid taxes)
                                                     Other Contract (37)                                       Petition/Certification of Entry of
                Physicians & Surgeons
                                                          Contractual Fraud                                        Judgment on Unpaid Taxes
          Other Professional Health Care
                Malpractice                               Other Contract Dispute                               Other Enforcement of Judgment
                                                 Real Property                                                       Case
     Other PI/PDMlD (23)                                                                               Miscellaneous Civil Complaint
          Premises Liability (e.g., slip             Eminent   Domain/lnverse
                                                          Condemnation (14)                                RICO (27)
                and fall)
          Intentional Bodily Injury/PD/WD            Wrongful Eviction (33)                                Other Complaint (not speciried
                                                                                                               above) (42)
                (e.g., assault, vandalism)           Other Real Property (e.g., quiet title) (26)              Declaratory Relief Only
          Intentional Infliction of                       Writ of Possession of Real Property                  Injunctive Relief Only (non-
                Emotional Distress                        Mortgage Foreclosure                                       harassment)
          Negligent Infliction of                         Quiet Title                                          Mechanics Lien
                Emotional Distress                        Other Real Properry (not eminent                     Other Commercial Complaint
          Other PI/PDIWD                                  domaln, landlord/tenant, or
                                                                                                                     Case (non-tort/non-complex)
Non-PIIPDIWD (Other) Tort                                 foreclosure)
                                                                                                               Other Civil Complaint
     Business Tort/Unfair Business               Untawful Detainer                                                  (non-torUnon-complex)
        Practice (07)                                Commercial (31)                                   Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                      Partnership and Corporate
         false arrest) (not civi/                    Drugs (38) (if the case involves illegal                   Governance (21)
          harassment) (08)                                drugs, check this item; othervvise,              Other Petition (not specitTed
     Defamation (e.g., slander, libel)                    report as Commercial or Residential)                 above) (43)
           (13)                                  Judicial Review                                               Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                     Workplace Violence
     Intellectual Property (19)                      PeGtion Re: Arbitra6on Award (11)                         Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                            Abuse
         Legal Malpractice                                Writ—Administrative Mandamus                         Election Contest
         Other Professional Malpractice                   Writ—Mandamus        on Limited Court                Petition for Name Change
              (not medica/ or legal)                          Case Matter                                      Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                        Writ—Other Limited Court Case                              Claim
 Employment                                                   Review                                            Other Civil Petition
     Wrongful Termination (36)                        Other Judicial Review (39)
     Other Employment (15)                                Review of Health Officer Order
                                                          Notice of Appeal—Labor
                                                             Commissioner Aopeals
                                                                                                                                         Page 2 of 2
CM•0101Rev. July 1, 20071
                                                      CIVIL CASE COVER SHEET
                                                             Uuvy
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 5 of 27 Page ID #:13



        TRUEBLOOD LAW Flxm.
        ALEXANDER B. TRTJEBLOOD (Cal lkv No. 1. 50.w)
     2  al         I                                              F I L E E)
                                                          SUPERIOR COURT OF CALIFORNIA
        1094@?';
          ec         cioieBoidb.vard, Suite 1600
                    z..m
                 SiLsh                                     COUNIY OF SAN BERNARDINO
    .3 Los Angeles, Califorra'a:90024                       SAN BERNARDINO DISTRICT
        Telephon!- 310.44.3...41.3
     .4 Facsirmle. 3'10-043-t2255                                APR 0 4 2019
        LAW OFFICES.OF-BRANDON"A: BLO.C.K.
        A PROFESSIONAL COP~PORXITON
    .6  BRANDON        A.13LOCK (Cal Bar.N6.215.888)'
        &anddn bblockfawxom-
      7 433 rt - . Camden-Drive.- Suiie-600
        Beverly Hills, Califqr0o 90210
      8 Telepbpne: 310.'887:144  ,0
        Facsirmfle- 3-10.406..1420
      9
        AttDmeys for Plaintiffs
        ANTHOLM FERNANDEZ and-RONALD FERNANDEZ,on bemf of'
        themselves and memb       of the general publiic'
                              . ers
    11
                               SUPERIOR COURT OF TH8.StATE OF CALIFORNIA
    12
                                       FOR T IM COUNTY OF SAN BERNARDINO
    13'                                                                                   ILI
          ANTHOLINE FERNANDEZ and.                     Cks
    14
          RONALD"FERN              Z,.-on beh~lfbf        'DS
                                                          & W0203
          theniselves and inembers of the gerieral     COMPLAINT FOR-DAMAGES AND
          piblic,                                      INJUNCTIVE RELIEFFOR:.
    16
                         Plainfiffi,                   I.. YIOLATIONS OF THKREES- .
    17                                                     LEVERING AUTOMOBILE:SALES
                 VS.                                       FINANCE ACT;
    1.8                                                2.- VIOLATIONS OF THE -COMNMRCIAL
       BRIDGECREST CREDIT COMPANY,            '            CODE;
    19 LLC, an A-rizona liraited liability company;    3.- VIOLATIONS OF THE:RO$ENT.HAL
       and DO.ES"I thio0gh 25; indusivei. .                FAIR.DEAT C01PLECTION
    20                                                     PRACTICES ACT;
                     Defendants.                       4.VIOLAITONS OF THE CONSUMER
    21                                                                      IG - AG ENCI E S
                                                           CREDIT. RIEP ORTIN
                                                           ACT; AND
    22                                                 S. Y-IOLATIONS OF THE UNFAIR
                                                           COMPETITION]LAW
    23.
                                                       J-UR'Y'TM-AL 17EMA
                                                                        '1\fDED
    24
    25
    26
    27
    28.
    Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 6 of 27 Page ID #:14
,



         1          Plaintiffs Antholine Fernandez and Ronald Fernandez, on behalf of themselves and

         2   members of the general public, allege against defendants Bridgecrest Credit Company, LLC

         3   ("Bridgecrest") and Does 1 through 25 as follows:

         4                                          OPERATIVE FACTS
         5          1.      In February 2015, plaintiffs purchased a used 2008 Scion xB for personal, family or

         6   household purposes from a car dealership in Montclair, California pursuant to a conditional sale

         7   contract, as defined and regulated by the Rees-Levering Automobile Sales Finance Act, Cal. Civ.

         8   Code §§ 2981, et se~c .("Rees-Levering Act"). The dealership assigned plaintiffs' contract to

         9   Bridgecrest.

        10          2.      Bridgecrest repossessed plaintiffs' vehicle on April 10, 2018, based on an alleged

        11   payment default under their contract. Thereafter, Bridgecrest issued a Notice of Intention to

        12   Dispose and Our Plan to Sell Property ("Statutory Notice") to plaintiffs, a copy of which is

        13   attached hereto as Exhibit 1.

        14          3.      The Rees-Levering Act imposes mandatory and strict requirements upon holders of

        15   contracts, such as Bridgecrest, following repossession or voluntary surrender of vehicles. In

        16   particular, the Rees-Levering Act requires the seller or holder to issue a detailed written notice of

        17   intention to dispose of a vehicle (i.e., a Statutory Notice) to a buyer following repossession or

        18   surrender of his or her vehicle. Civil Code § 2983.2 specifies the precise information and

        19   disclosures that must be included in the Statutory Notice in order to comply witli the law. Absent

        20   strict compliance with the mandatory requirements for a Statutory Notice and Division 9 of the

        21   California Commercial Code, Cal. Comm. Code §§ 9101, et se~c ., a seller or holder of a conditional

        22   sale contract may not collect a deficiency from any person liable under a contract following

        23   disposition of a repossessed or surrendered vehicle. See Cal. Civ. Code §§ 2983.2(a) and 2983.8.

        24          4.      The Statutory Notice that Bridgecrest issued to plaintiffs was defective and violated

        25   the Rees-Levering Act and Division 9 of the Commercial Code in at least the following ways:

        26                  a.      In violation of Civil Code § 2983.2(a)(2), the Statutory Notice failed to
        27   disclose the scheduled installment payments coming due during the reinstatement period,
        28   including their amounts, the dates they would be due, the amount of any possible late charges

                                                          COMPLAIlVT
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 7 of 27 Page ID #:15




     1   thereon, and when the late charges would accrue. The Statutory Notice stated in the reinstatement
     2   section that "any regularly scheduled installments that you have not paid are still owed by you to
     3   us but you are not required to pay them to reinstate your account." Since they still had to be paid at

     4   an unspecified later time, the payments were in fact a condition of plaintiffs exercising their

     5   statutory right of reinstatement. Defendants unlawfully failed to disclose the amounts of the

     6   payments, the new due date of the payments, and the amount and accrual date of any late charges.

     7                  b.      In violation of Civil Code § 2983.2(a)(2), the Statutory Notice falsely stated

     8   that plaintiffs had to pay approximately $1,200 in "Unpaid Interest". However, whereas here, the

     9   default is the result of the buyer's failure to make any payment due urider the contract, the seller or

    10   holder of the contract can require the buyer or any other person liable on the contract only to make

    11   the defaulted payments and pay any applicable delinquency charges in order to reinstate the

    12   contract, see Cal. Civ. Code § 2983.3(d), and unpaid interest is neither a defaulted payment nor an

    13   applicable delinquency charge.

    14                  C.      In violation of Civil Code § 2983.2(a)(3), the Statutory Notice did not

    15   include the proper form for requesting an extension of the reinstatement and redemption periods

    16   because it was not limited to the extension request, and spaces for plaintiffs to sign and date the

    17   form. The fonn in the Statutory Notice improperly required plaintiffs to print or type their names,

    18   in two separate locations. In further violation of Civil Code § 2983.2(a)(3), the extension forni in

    19   the Statutory Notice failed to designate a physical address where the written request for an

    20   extension could be personally served. The extension form provided a P.O. Box address only, at

    21   which plaintiffs could not personally serve the form.

    22                  d.      In violation of Civil Code § 2983.2(a)(4), the Statutory Notice failed to

    23   disclose the place at which plaintiffs' vehicle would have been returned to them, had they

    24   reinstated the contract or redeemed the vehicle prior to its transfer to the auto auction. The

    25   Statutory Notice stated that plaintiffs vehicle would be returned to them at Manheim Nevada in

    26   North Las Vegas, Nevada, but plaintiffs confirmed, as late as April 16, 2018, that their vehicle still
    27   was located at Eagle Adjusters in Ontario, California, which was where the vehicle would have

    28

                                                      COMPLAINT
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 8 of 27 Page ID #:16




     1   been returned to plaintiffs had they reinstated their contract or redeemed their vehicle on or prior
     2 I to that date.

     3                   e.     In violation of Civil Code § 2983.2(a)(5), the Statutory Notice failed to

     4   provide the address for payment of the mandatory law enforcement fee plaintiffs had to pay in

     5   order to obtain possession of their vehicle, after reinstatement or redemption. See Cal. Gov. Code

     6   § 26751. The Statutory Notice provided only the name of the law enforcement agency.

     7                   f.     In violation of Civil Code §§ 2983.2(a)(1), (a)(2) and (a)(5), the Statutory

     8   Notice failed to disclose the name and address for Eagle Adjusters, and the storage fees or charges

     9   plaintiffs had to pay to Eagle Adjusters, if plaintiffs reinstated their contract or redeemed the

    10   vehicle while it was in Eagle Adjusters possession.

    11                   g.     In violation of Civil Code §§ 2983.2(a)(1), (a)(2) and (a)(5), the Statutory

    12   Notice failed to disclose multiple repossession fees and charges payable by plaintiffs to the auto

    13   auction (Manheim Nevada) to obtain possession of their vehicle, if plaintiffs reinstated their

    14' contract or redeemed the vehicle while it was in Manheim Nevada's possession. Those fees and

    15   charges included some or all of the following: storage fees, transfer/transportation fees,

    16   reconditioning fees, an administrative sale fee, DMV printout fee, mechanical work charges, and a

    17   general administration fee.

    18                   h.      In violation of Civil Code § 2983.2(a)(1), (a)(2), and (a)(5), the Statutory

    19   Notice failed to disclose that plaintiffs would have to pay fees for the transfer of their vehicle to

    20   auction, including the accrual date, amount and payee of those fees.

    21                   i.     In violation of Commercial Code § 9614, the Statutory Notice failed to

    22   describe the secured party. The Statutory Notice only stated "Bridgecrest". Accordingly,

    23   Bridgecrest is barred from collecting a deficiency balance by operation of Civil Code § 2983.8 and

    24   Commercial Code § 9626.

    25           5.      After the repossession, plaintiff Antholine Fernandez spoke by telephone several

    26   times with Bridgecrest and was told, as late as April 16, 2018, that plaintiffs could pay $1,501 by

    27   April 18, 2018 to reinstate their contract, and that plaintiffs could obtain possession of their

    28   vehicle at Eagle Adjusters in Ontario. On April 17, 2018, Antholine telephoned Eagle Recovery to
                                                            ~
                                                      COMPLAINT
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 9 of 27 Page ID #:17




      1   confirm that plaintiffs would be retrieving their vehicle the following day, after paying the

      2   reinstatement amount to Bridgecrest. Eagle Recovery, however, informed Antholine that
      3   plaintiffs' vehicle had already been transferred to another location for auction.

      4           6.     After speaking with Eagle Recovery on April 17, 2018, Antholine telephoned

      5   Bridgecrest and was told by a Bridgecrest supervisor that the reinstatement amount had increased

      6   to $1,849 plus $410 in transfer fees, and that plaintiffs, at their own expense, would have to pick

      7   up their vehicle in Las Vegas, Nevada, where the auction was located, after paying $2,259 to

      8   reinstate their contract. Plaintiffs could not afford to pay the reinstatement amount and the costs of

      9   travel to Las Vegas to retrieve their vehicle. Plaintiffs' vehicle thereafter was sold at auction in Las

     10 Vegas.

     11           7.     On or about May 9, 2018, after the auction sale of plaintiffs' vehicle, Bridgecrest

     12   issued a Calculation of Surplus or Deficiency ("Explanation") to plaintiffs, a copy of which is

     13   attached hereto as Exhibit 2. The Explanation violated the Commercial Code, at § 9616, in that it

     14   failed to state (1) the amount and types of all expenses for retaking, holding, preparing for

     15   disposition, processing, and disposing of the collateral, (2) the amounts and types of all credits to

     16   which plaintiffs were known to be entitled, including two rebates due to plaintiffs for Bridgecrest's

     17   cancellation of GAP insurance and a service contract.

     18           8.     The Explanation demanded that plaintiffs pay a deficiency balance of $12,379.29.

     19 I Plaintiffs are informed and believe, and based thereon allege, that Bridgecrest has falsely reported,

     20   and continues to falsely report, to credit reporting agencies that plaintiffs owe a deficiency balance

     21   of at least that amount on a charged off account, when in fact they do not owe a deficiency balance

     22   because of Bridgecrest's defective Statutory Notice.

     23           9.     Plaintiffs are informed and believe, and based thereon allege, that the Statutory

     24   Notice Bridgecrest issued to plaintiffs is a standard form notice which Bridgecrest has issued to

     25   members of the general public of California within the last four years. Plaintiffs are further

     26   informed and believe, and based thereon allege, that, as a general business practice, Bridgecrest

     27   has been transferring repossessed or surrendered vehicles of California consumers to Las Vegas,

     28   Nevada, for auction sale, which effectively deprives consumers of their statutory rights of
                                                           4
                                                       COMPLAIIVT
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 10 of 27 Page ID #:18




          reinstatement or redemption, because traveling long distance to reclaim a repossessed vehicle in
      2   Las Vegas is too time consuming and/or cost-prohibitive for California consumers. Plaintiffs are
          further informed and believe, and based thereon allege, that, within the last four years, Bridgecrest
      4   has falsely reported alleged deficiency balances of inembers of the general public to credit

          reporting agencies as past due debts, even though defendants knew or should have known that

          collection of any such arnounts was and is unlawful, due to the defective Statutory Notices.

      7   Plaintiffs thus bring this case in their capacity as private attorney generals, to obtain a public

          injunction enjoining defendants from collecting or attempting to collect any deficiency balances

      9   from the Bridgecrest borrowers who were issued a defective Statutory Notice, from making any

     10   credit reporting of a deficiency balance on the accounts of the affected California customers of

     11   Bridgecrest, and from transferring vehicles repossessed or surrendered in California to Las Vegas,

     12   Nevada for auction sale, unless Bridgecrest undertakes the expense of redelivering vehicles back

     13 11 to California for those customers who reinstate their contracts or redeem their vehicles.

     14                                                 PARTIES

     15           10.     Plaintiffs are individuals over the age of 18, residents of San Bernardino County

     16   and citizens of California. At all times relevant, plaintiff Ronald Femandez has been and is a

     17   "disabled person" as defined in Civil Code § 1761(g).

     18           11.    Defendant Bridgecrest is an Arizona limited liability company with its priticipal

     19   place of business in Mesa, Arizona. Bridgecrest is engaged in the business of providing financing

     20   to purchasers of motor vehicles under conditional sales contracts and/or servicing such contracts.

     21   Bridgecrest does regular and continuous business in California.

     22           12.    Defendants Does 1 through"25 are persons or entities whose true names and

     23   capacities are presently unknown to plaintiffs, and who therefore are sued by such fictitious

     24   names. Each of the fictitiously named defendants perpetrated some or all of the wrongful acts

     25   alleged herein, is responsible in some manner for the matters alleged herein, and is jointly and
     26   severally liable to plaintiffs. Plaintiffs will seek leave of court to amend this complaint to state the
     27   true names and capacities of such fictitiously named defendants when ascertained.

     28


                                                        COMPLAINT
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 11 of 27 Page ID #:19




      1           13.      At all times mentioned herein, defendants were agents and/or employees of each

      2   other and were acting within the course and scope of such agency or employment. Defendants are

      31 I jointly and severally liable to plaintiffs.
      4                                         FIRST CAUSE OF ACTION

      5    (By Plaintiffs, Individually, Against All Defendants for Violations of the Rees-I.evering Act)

      6           14.      Plaintiffs reallege and incorporate herein by reference the allegations of all

      7 I paragraphs above.

      8            15.     As alleged herein, the Rees-Levering Act regulates automobile sale and financing

      9   transactions for motor vehicles purcliased primarily for personal or family purposes. The

     10   conditional sale contract entered into by plaintiffs is subject to and governed by the provisions of

     11   the Rees-Levering Act. Each of the defendants is or was a"seller" or "holder" of the contract, as

     12   those terms are used in the statute.

     13            16.     Defendants violated the Rees-Levering Act in that the Statutory Notice provided to

     14   plaintiffs, ostensibly pursuant to Civil Code § 2983.2, did not contain the disclosures and

     15   information required by Civil Code § 2983.2(a). Defendants thus deprived plaintiffs of substantial

     16   rights granted to them under the Rees-Levering Act, including the right to make an informed

     17   decision about whether to reinstate their contract or redeem their vehicle. Plaintiffs are not liable

     18   under the explicit terms of Civil Code §§ 2983.2(a) and 2983.8 for any deficiency following the

     19   disposition of their repossessed motor vehicle. Nevertheless, without any legal right to do so,

     20   defendants have demanded that plaintiffs owe them a deficiency balance, as alleged herein.

     21            17.     By transferring plaintiffs' and other customers' vehicles to Nevada for auction, and

     22   requiring that customers who wish to reinstate their contracts or redeem their vehicles travel at

     23   their own expense to Nevada to pick up the vehicle after reinstatement or redemption, defendants

     24   effectively deprived plaintiffs and other borrowers of their statutory right to reinstate granted by

     25   Civil Code § 2983.3(b). Defendants also violated Civil Code § 2983.3(d), which provides that

     26   consurners may reinstate their contracts by curing the appropriate default and paying any actual

     27   and necessary repossession expenses, and are not required to undertake long-distance travel in

     28   order to reinstate or redeem.
                                                              6
                                                         COMPLAINT
    Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 12 of 27 Page ID #:20




          1          18.     As a direct and proximate result of defendants' violations of the Rees-Levering Act,

          2   plaintiffs have suffered actual damages in an amount to be proven at trial.

          3          19.     Plaintiffs seek recovery of their attorney's fees, costs and expenses incurred in the
0
          4   investigation, filing and prosecution of this action.

          5           WHEREFORE, plaintiffs pray for relief as set forth below.

          6                                     SECOND CAUSE OF ACTION

          7    (Sy Plaintiffs, Individually, Against All Defendants for Violations of the Commercial Code)

          8          20.     Plaintiffs reallege and incorporate herein by reference the allegations of all

          9   paragraphs above.

         10          21.     As alleged herein, defendants' Statutory Notice violated Commercial Code § 9614,

         11   by failing to describe the secured party. Accordingly, defendants are barred from collecting a

         12   deficiency balance by operation of Commercial Code § 9626.

         13          22.     As further alleged herein, defendants' Explanation violated Commercial Code

         14   § 9616. Defendants' failure to comply with § 9616 was part of a pattern, or consistent with a

         15   practice, of noncompliance.

         16           23.    As a direct and proximate result of defendants' violations of the Commercial Code,

         17   plaintiffs have suffered actual damages in an amount to be proven at trial.

         18           24.     Pursuant to Commercial Code § 9625, plaintiffs are entitled to recover their actual

         19   damages plus $500 each, based on defendants' violations of Commercial Code § 9616.

         20           25.    Defendants knew or should have known that their conduct was directed to a

         21   disabled person, plaintiff Ronald Fernandez: Defendants' conduct also cause a disabled person,
         22   plaintiff Ronald Fernandez, to suffer a substantial loss of property set aside for personal or fanuly

         23   care and maintenance, or assets essential to plaintiff Ronald Fernandez's health or welfare.

         24   Plaintiff Ronald Fernandez thus is entitled to recover an amount up to three times greater than the

         25   amount authorized by Commercial Code § 9625.

         26           26.     Plaintiffs seek recovery of their attorney's fees, costs and expenses incurred in the

         27   investigation, filing and prosecution of this action, pursuant to the contract and Civil Code § 1717.

         28           WHEREFORE, plaintiffs pray for relief as set forth below.
                                                                 7
                                                           COMPLAINT
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 13 of 27 Page ID #:21




      1                                      TIiIIRD CAUSE OF ACTION
      2   (By Plaintiffs, Individually, Against All I)efendants for Violations of the Rosenthal Fair Debt
      3                                         Collection Practices Act)
      4           27.     Plaintiffs reallege and incorporate herein by reference the allegations of all
      5   paragraphs above.
      6           28.     The Legislature has found that "unfair or deceptive debt collection practices
      7   undermine the public confidence which is essential to the continued functioning of the banking
      8   and credit system and sound extensions of credit to consumers." Civ. Code § 1788.1(a)(2). The
      9   Legislature thus enacted the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code §§ 1788,
     10   et se~c .("Rosenthal Act"), to ensure the integrity of our banking and credit industry. Id.,
     11   § 1788.1(b).

     12           29.     Plaintiffs are "debtors" within the meaning of Civil Code § 1788.2(h) in that they
     13   are natural persons froin whom defendants sought to collect a"consumer debt" (i.e., money,
     14   properry or their equivalent) alleged to be due and owing. Defendants at all times relevant herein
     15   were "debt collectors" within the meaning of Civil Code § 1788.2(c), in that they regularly and in
     16   the ordinary course of business, on behalf of themselves or others, engage in acts and practices in
     17   connection with the collection of "consumer debt". The purported debt defendants attempted to
     18   collect from plaintiffs is a"consumer debt" within the meaning of Civil Code § 1788.2(f).
     19   Defendants engaged in acts or practices in connection with the collection of money, property or
     20   their equivalent which was alleged to be due and owing to Bridgecrest, by reason of a consumer
     21   credit transaction entered into with plaintiffs.

     22          30.      Civil Code § 1788.17 provides that debt collectors subject to the Rosenthal Act
     23   collecting or attempting to collect a consumer debt must comply with the provisions of 15 U.S.C.
     24   §§ 1692b to 1692j, inclusive, ofthe Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692, et seq.
     25   ("FDCPA"). Section 1788.17 further provides that debt collectors subject to the Rosenthal Act are
    26    subject to the remedies in § 1692k of the FDCPA.
    27           31.     Defendants made false representations to plaintiffs that they owed a debt, and the
    28    amount and legal status of the alleged debt, by sending plaintiffs a demand letter in which

                                                        COMPLAINT
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 14 of 27 Page ID #:22




      1          defendants stated that plaintiffs owed a deficiency balance, and which demanded payment on a

      2          non-existent deficiency balance. Defendants' conduct violated 15 U.S.C. § 1692e, including

      3          § 1692e(2), incorporated into the Rosenthal Act by Civil Code § 1788.17.

      4                 32.      Defendants engaged in unfair or unconscionable conduct prohibited by 15 U.S.C.

      5          § 1692f, thereby violating Civil Code § 1788.17.

      6                 33.      Defendants violated Civil Code § 1788.10(a) by using criminal means to cause

      7          harm to the property of plaintiffs. Defendants committed a misdemeanor, as set forth at Civil Code

      8          § 2983.6, when they willfully failed to provide plaintiff with proper statutory written notice under
      9! Civil Code § 2983.2(a), and required plaintiffs to travel to Las Vegas to pick up their vehicle in

     10          violation of Civil Code § 2983.3.

     11 I               34.      As a proximate result of defendants' violations of the Rosenthal Act, plaintiffs have

     12     I'
                 been damaged in amounts that are subject to proof.

     13'                35.      Plaintiffs are entitled to recover their actual damages pursuant to Civil Code

     14          § 1788.17, incorporating by reference 15 U.S.C. § 1692k(a)(1), or in the alternative, Civil Code

     15          § 1788.30(a).

     16                 36.      Defendants' violations of the Rosenthal Act were willful and knowing. Plaintiffs

     17          are entitled to recover statutory damages pursuant to Civil Code § 1788.17, incorporating by

     18          reference 15 U.S.C. § 1692k(a)(2)(A), or in the alternative, Civil Code § 1788.30(b).

     19                 37.      Defendants knew or should have known that their conduct was directed to a

     20          disabled person, plaintiff Ronald Fernandez. Defendants' conduct also cause a disabled person,

     21          plaintiff Ronald Fernandez, to suffer a substantial loss of property set aside for personal or family

     22          care and maintenance, or assets essential to plaintiff Ronald Fernandez's health or welfare.

     23          Plaintiff Ronald Fernandez thus is entitled to recover an amount up to three times greater than the

     24          amount authorized by Civil Code § 1788.17, incorporating by reference 15 U.S.C.

     25          § 1692k(a)(2)(A), or in the alternative, Civil Code § 1788.30(b).

     26                 38.      Plaintiffs are entitled to recover their attorney's fees and costs pursuant to Civil

     27          Code § 1788.17, uicorporating by reference 15 U.S.C. § 1692k(a)(3), or in the alternative, Civil

     28 Code § 1788.30(c).

                                                                     9
                                                               COMPLAINT
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 15 of 27 Page ID #:23




      1               WHEREFORE, plaintiffs pray for relief as set forth below.
      2                                         FOURTIi CAUSE OF ACTION
      3        (By Plaintiffs, Individually, Against All Defendants for Violations of the Consumer Credit
      4                               Reporting Agencies Act, Civil Code § 1785.25(a))
      5              39.      Plaintiffs reallege and incorporate herein by reference the allegations of all
      6       paragraphs above:
      7              40.     Defendants violated Civil Code § 1785.25(a) by furnishing information on a
      8       specific transaction or experience to a consumer credit reporting agency when they knew or should
      9       have known that such information was incomplete or inaccurate. Defendants knew that plaintiffs
     10       owed no deficiency balance on their account, due to defendants' violations of the Rees-Levering
     11       Act. However, as to plaintiffs, defendants continued reporting a charge-off and a deficiency
     12       balance to the credit reporting agencies, each and every month after the sale of plaintiffs' vehicle.
     13              41.     Plaintiffs have suffered actual damages as a result of defendants' unlawful acts.
     14              42.     Defendants' violations of the Consumer Credit Reporting Agencies Act were
     15       negligent, entitling plaintiffs to recover actual damages pursuant to Civil Code § 1785.31.
     16              43.     Defendants' violations of the Consumer Credit Reporting Agencies Act were
     17       willful, entitling plaintiffs to recover punitive damages of up to $5,000 for each month of unlawful
     18       credit reporting, under Civil Code § 178 5.3 1 (a)(1)(B).
     19              44.     Defendants knew or should have known that their conduct was directed to a
     20       disabled person, plaintiff Ronald Fernandez. Defendants' conduct also cause a disabled person,
     21       plaintiff Ronald Fernandez, to suffer a substantial loss of property set aside for personal or family
     22       care and maintenance, or assets essential to plaintiff Ronald Fernandez's health or welfare.
     23       Plaintiff Ronald Fernandez thus is entitled to recover an amount up to three times greater than the
     24       amount authorized by Civil Code .§ 1785.31(a)(1)(B).
     25              45.     Plaintiffs are entitled to any other relief the court deems proper, including a
     26       declaration that they do not owe any debt, pursuant to Civil Code § 1785.3 1 (a)(2)(C).
     27   I          46.     Plaintiffs have been aggrieved by defendants' violations described herein, and seek
     28       injunctive relief pursuant to Civil Code § 1785.31(b) conunanding defendants to permanently
                                                                 10
                                                           COMPLAINT
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 16 of 27 Page ID #:24




      1   delete their credit reporting tradeline from plaintiffs' credit reports.
      2           47.       Plaintiffs are entitled to an award of their attomey's fees and costs pursuant to Civil
      3   Code § 1785.31(d).
      4           WHEREFORE, plaintifPs pray for relief as set forth below.
      5                                        FIFTH CAUSE OF ACTI®N
      6   (By Plaintiffs, On Behalf of Themselves And The General Public, Against All Defendants for

      7                            Violations of California's Unfair Competition Law)
      8           48.       Plaintiffs reallege and incorporate herein by reference the allegations of all
      9   paragraphs above.

     10           49.       California's Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et se~c .

     11   ("UCL"), defines unfair competition to include any unlawful, unfair, or fraudulent business act or

     12   practice. The UCL provides that a court may order injunctive relief to affected members of the

     13   general public as remedies for any violations of the UCL.
     14           50.     Beginning on an exact date unknown to plaintiffs, but at all times relevant herein,

     15   defendants have committed acts of unfair competition proscribed by the UCL, including the

     16   practices alleged herein. The acts of unfair competition include the following:

     17                   a.       Defendants violated the provisions of Civil Code § 2983.2(a) by failing to

     18   send members of the class Statutory Notices in compliance with this section;

     19                   b.       Defendants violated the provisions of Division 9 of the Comrnercial Code,

     20   in their Statutory Notices and their post-sale notices to members of the general public;

     21                   C.       Defendants essentially denied members of the general public the statutory

     22   rights of reinstatement and redemption, in violation of Civil Code § 2983.3, by transferring their

     23   vehicles to auction in Las Vegas, Nevada, after repossession or surrender of the vehicles, and

     24   requiring consumers to bear the cost of picking up the vehicle;

     25                     d.     Defendants negligently and/or fraudulently misrepresented orally and in

     26   writing to members of the general public that they are obligated to pay deficiency balances;
     27                   e.       Defendants actively concealed their unlawful activity from members of the

     28   general public;
                                                              11
                                                         COMPLAINT
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 17 of 27 Page ID #:25




      1                   f.      Defendants unlawfully, unfairly and/or fraudulently carried on their account
      2   records deficiency balances of inembers of the general public as amounts lawfully due and owing;
      3                   g.      Defendants unlawfully, unfairly and/or fraudulently reported to credit
      4   reporting agencies the deficiency balances allegedly owed by members of the general public as

      5   amounts lawfully due and owing;
      6                   h.      Defendants unlawfully, unfairly and/or fraudulently collected deficiency

      7   balances from members of the general public;

      8                   i.      Defendants unlawfully, unfairly and/or fraudulently filed lawsuits against

      9   members of the general public in order to collect deficiency balances; and

     10                   j.      Defendants unlawfully, unfairly and/or fraudulently misrepresented their

     11   compliance with the provisions of Civil Code § 2983.2 and Division 9 of the Commercial Code to

     12   courts throughout the State of California and concealed their violations of the law.

     13                   k.     Defendants and their collection agents violated California's Rosenthal Fair

     14   Debt Collection Practices Act, at Civil Code § 1788.17, by the practices alleged above, and also by

     15   sending form letters to and filing suit against members of the general public demanding payment

     16   of unlawful deficiency balances, representing that those balances were legally owed, and/or by

     17   referring for collections to outside agencies the deficiency balances of inembers of the general

     18 public.

     19                   1.     Defendants and their collection agents violated California's Consumer

     20   Credit Reporting Agencies Act, at Civil Code § 1785.25(a), by knowingly and willfully reporting

     21   false information to the credit reporting agencies, i.e. that members of the general public owed
     22   deficiency balances, when they did not.

     23           51.     The business acts and practices of defendants as hereinabove alleged constitute

     24   unlawful business practices in that, for the reasons set forth above, said acts and practices violate

     25   the provisions of the Rees-Levering Act, the Rosenthal Act and the Consumer Credit Reporting

     26   Agencies Act.
     27           52.     The business acts and practices of defendants, as hereinabove alleged, constitute

     28 1 unfair business practices in that said acts and practices offend public policy and are substantially
                                                          12
                                                       COMPLAINT
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 18 of 27 Page ID #:26




      1   injurious to consumers. Said acts and practices have no utility that outweighs their substantial
      2 I harm to consumers.
      3           53.     The business acts and practices of defendants, as hereinabove alleged, constitute
      4   fraudulent business practices in that said acts and practices are likely to deceive the public and
      5   affected consumers as to their legal rights and obligations, and by use of such deception, may
      6   preclude consumers from exercising legal rights to which they are entitled.

      7           54.     The unlawful, unfair and fraudulent business acts and practices of defendants

      8   described herein present a continuing threat to plaintiffs and members of the general public in that

      9   defendants are currently engaging in such acts and practices, and will persist and continue to do so

     10   unless and until a public injunction is issued by this Court.

     11           55.     Pursuant to Business and Professions Code § 17203, plaintiffs seek a public

     12   injunction enjoining cross-defendants from engaging in such acts and practices as hereinabove

     13   alleged. Plaintiffs are entitled to a public injunction as a private attorney general, without any

     14   necessity of class certification.

     15           56.     Pursuant to Code of Civil Procedure § 1021.5, plaintiffs seek recovery of attorney's

     16   fees, costs and expenses incurred in the filing and prosecution of this action.

     17           WHEREFORE, plaintiffs pray for relief as set forth below.

     18                                         PRA'YEER FOR REI.IEF

     19           WHEREFORE, plaintiff respectfully prays for relief, on behalf of himself and the general

     20 I public, as follows:

     21           1.      For actual damages;

     22           2.      For statutory damages;

     23           3.      For punitive damages;

     24           4.      As to plaintiff Ronald Fernandez, for trebling of the penalties or remedies afforded

     25   by Commercial Code § 9625, the Rosenthal Act and Civil Code § 1785.3 1 (a)(1)(B);

     26           5.      For an order conunanding defendants to delete their credit reporting tradeline from
     27   plaintiff s credit reports, and to cease all future credit reporting as to the subject account;

     28           6.      For an order finding and declaring that defendants' acts and practices as challenged
                                                             13
                                                        COMPLAINT
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 19 of 27 Page ID #:27




          herein are unlawful, unfair and/or fraudulent;
                 7.      For a public injunction preliminarily and pennanently enjoining defendants froin
          engaging in the practices challenged herein;

                 8.      For pre judgment interest to the extent permitted by law;

                 9.      For an award of attorney's fees, costs and expenses incurred in the investigation,

          filing and prosecution of this action under any applicable provision of law or contract; and

      7          10.     For such other and further relief as the Court may deem just and proper.

      8                                    DEMA.IVD F®R JiJRY TRIAL

      9          Plaintiffs hereby demand a trial by jury under the United States Constitution.

     10   Dated: Apri14, 2019                            LAW OFFICES OF BRANDON A. BLOCK
                                                         A PROFESSIONAL CORPORATION
     11

     12

     13                                                       on A. Block

     14                                                  Attorneys for Plaintiffs
                                                         ANTHOLINE FERNANDEZ and RONALD
     15                                                  FERNANDEZ, on behalf of themselves and
                                                         members of the general public
     16

     17

     18

     19

     20

     21

     22

     23
     24
     25
     26
     27
     28
                                                         14
                                                      COMPLAINT
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 20 of 27 Page ID #:28




                           xhib it I
     Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 21 of 27 Page ID #:29
         Bridgecrest
         PO Box 29018
         Phoenix, AZ 85038
         800-965-8029

                                                                                                                                           4/10/2018

                           NOTICE OF INTENT TO DISPOSE AND OUR PLAN TO SELL PROPERTY


        1~~I111~~1~1~111~~'I"'~111~~1'I~111111~~~~1111111"I'~I"'I'~I'I
         ANTHOLINE FERNANDEZ                                             S1-75-2




         RE:   Credit Transaction Retail Installment Contract
         Account Number: ~W501
         Vehicle Description: 2008 SCION XB
         V1N: JTLKE50E881054529

         We have your property described above, because you broke promises in our agreement.

         We will sell the vehicle described above at private sale sometime after 5/1/2018. A sale could include a lease or
         license.

         The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money
         than you owe, you will still owe us the difference, plus interest at the interest rate listed on your contract, from the date
         of the sale until the date of judgment. If we get more money than you owe, you will get the extra money, unless we
         must pay it to someone else.

         NOTICE: YOU MAY BE SUBJECT TO SUIT AND LIABILITY IF THE AMOUNT OBTAINED UPON DISPOSITION
         OF THE VEHICLE IS INSUFFICIENT TO PAY THE CONTRACT BALANCE AND ANY OTHER AMOUNTS DUE.

         You have a right to get your vehicle back and reinstate our agreement within 20 days from the date of this notice by
         paying the amount due at the time of the repossession (excluding any amount that would not be due except for an
         acceleration provision) and the actual and reasonable expenses incurred as a result of the retaking and storage of the
         property. To reinstate our agreement and get your motor vehicle back, you must bring your account current by paying
         the following amounts:

                      Total Amount(s) Past Due                                                       $1843.20
                      Unpaid Interest Due:                                                           $1195.99
                      Unpaid Delinquency Charges:                                                      $40.00
                      Collection Fees:                                                                  45.00
                      Expenses of our Retaking the Vehicle:                                           $400.00
                      Expenses of our Storing the Vehicle:                                              $0.00
                      TOTAL DUE TO REINSTATE:                                                        $3524.19

         To reinstate the contract, you must submit payment in the amount of the Total Due to Reinstate listed above to
         Bridgecrest at the address listed above, or call us at the number listed above to discuss other payment options. You
         must also submit a Filing Fee for Report of Repossession in the amount of $15.00 to the appropriate law enforcement
         official where your vehicle was repossessed at Chino Police Dpt. In order tb receive possession of your vehicle, you
         must submit proof of payment of the filing fee to Bridgecrest at the address listed above.

  The total amount due to reinstate your account is the only amount you are required to pay to reinstate your account.
~ Any regularly scheduled installments that you have not paid are still owed by you to us but you are not required to pay
  them to reinstate your account.
         IMPORTANT BANKRUPTCY NOTICE: If either you, your spouse or anyone who is liable for this debt has filed bankruptcy, please contact us
         immediately at the number listed above to provide information regarding the bankruptcy case(s). If either you, your spouse or anyone who is
         liable for this debt has filed for bankruptcy, we rnay be stayed from selling the repossessed cotlateral and from attempting to collect any debt
         from you. If you receive a banlcruptcy discharge of seek to enforce any existing security interests and liens against the repossessed
         collateral and other property that serves as collateral for the debt. We will continue to proceed in accordance with all applicable laws and
         agreements. This Notice of Disposttion is for the purpose of complying with Article 9 of the Uniforrn Commercial Code and all applicable laws
         i%0WrAW%TTEMPT TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR THAT
         PURPOSE.                                                                                                                                       si
         AIlII !` A                                                                                                              Dn.. !1R/'7l11 7
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 22 of 27 Page ID #:30
  In addition, you can get the property back at any time before we seli it by paying us the full amount you owe (not just
  the past due payments), including our expenses. As of the date of this notice, you must pay the following amounts to
  redeem the motor vehicle:
           Principal Balance:                                                              $13560.47
           Accrued Interest:                                                                $1195.99
           Total Late Charges:                                                                $40.00
           Total Collection Charges:                                                           45.00
           Expenses of our Retaking the Vehicle:                                             $406.00
           Expenses of aur Storing the Vehicle:                                                   $0
           Other Related Expenses:                                                             $0.00
           Estimated Credit for Unearned Finance Charges:                                      $0.00
           Estimated Credit for Cancelled Insurance:                                           $0.00
           TOTAL OUTSTANDING DUE:                                                          $15241.46

  These amounts reflect what you must pay to redeem your vehicle as of the date of this notice. This amount may
  increase the longer you wait. To leam the exact amount you must pay to redeem the vehicle, call us at the number
  listed above or write us at the address listed above.

  To redeem the motor vehicle, you must submit payment in the amount of the Total Outstanding Due listed above to
  Bridgecrest at the address listed above, or call us at the number listed above to discuss other payment options. You
  must also submit payment of the $15.00 Filing Fee for Report of Repossession to the appropriate law enforcement
  official where your vehicle was repossessed at Chino Police Dpt and the remainder of the Total Outstanding Due listed
  above to Bridgecrest at the address listed above. In order to receive possession of your vehicle, you must submit
  proof of payment of the filing fee to Bridgecrest at the address listed above.

  Upon written request, Bridgecrest will extend the redemption and reinstatement period for an additional 10 days. If
  you choose to exercise this right, you must complete the enclosed form and either personally serve the completed
  form on Bridgecrest or send the form by certified or registered mail, retum receipt requested, to the following address:
  Bridgecrest PO Box 29018 Phoenix, AZ 85038, the address listed above. Bridgecrest must receive the form before the
  expiration of the reinstatement or redemption period noted above. Upon receipt of your wriften request within the
  specified time, Bridgecrest will extend the redemption and reinstatement periods and the date of sale by 10 days
  without further notice.

  Upon wriften request, Bridgecrest will furnish a written accounting regarding the disposition of the motor vehicle after
  the sale.This request must be personally served or sent first-class mail, postage prepaid, or certified mail, return
  receipt requested, Bridgecrest at the address listed above.

  If you redeem the motor vehicle or reinstate the contract, the motor vehicle will be retumed to you at MANHEIM
  NEVADA 6600 AUCTION LANE NORTH LAS VEGAS, NV 89165.

  If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at the
  number listed above or write us at the address listed above and request a wriften explanation. We will charge you
  $0.00 for the explanation if we sent you another written explanation of the amount you owe us within the last six
  months.

  If you need more information about the sale call us at the number listed above or write us at the address listed above.

  We are sending this notice to the following other people who have an interest vehicle described above or who owe
  money under your agreement:

  RONALD FERNANDEZ
  IMPORTANT BANKRUPTCY NOTICE: Ir either you, your spouse or anyone who is liable for this debt has filed bankruptcy, please contact us
  immediately at the number listed above to provide information regarding the bankruptcy case(s). If either you, your spouse or anyone who is
  liable for this debt has filed for bankruptcy, we may be stayed from selling the repossessed collateral and from attempting to collect any debt
  from you. If you receive a bankruptcy discharge of seek to enforce any existing security interests and liens against the repossessed
  collateral and other property that serves as collateral for the debt. UVe will continue to proceed in accordance with all applicable laws and
  agreements. This Notice of Disposition is for the purpose of complying with Article 9 of the Uniform Commerciat Code and all applicable laws
  and agreements.

  Sincerely,

  Bridgecrest


  TNIS IS AN ATTEMPT TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR TFiAT
  PURPOSE.
  tinl_r.n                                9                                 uA„ ne/9nl 7
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 23 of 27 Page ID #:31


                               REDEMPTION/REINSTATEMENT PERIOD EXTENSION REQUEST

  I/We,

  (Please print/type name(s) of buyer(s) and any other party liable on the Contract referenced on the IVotice of lntent to
 Dispose and Our Plan to Sell Property)

  hereby exercise my/our rights under Section 2983.2 of the Rees-Levering Motor Vehicle Sales and Finance Act to
  extend my/our redemption and reinstatement periods ten (10) days from the last day of the initial reinstatement and
  redemption dates noted on the Notice of Intent to Dispose and Our Plan to Sell Property of 5/1/2018.

  X                                                                             X
  Signature of Requesting Party                                                 Signature of Requesting Party


  x
  Print/Type Name                                                               PrintlType Name



  Date:                                                                         Date:

  To preserve your rights, this form must be personally served or sent by certified or registered mail, return
  receipt requested, to the following address:

                Bridgecrest
                PO Box 29018
                Phoenix, AZ 85038

  Bridgecrest must be in receipt of this fully executed form before the expiration of the initial reinstatement and
  redemption dates noted on the Notice of Intent to Dispose and Our Plan to Sell Property of 5/1/2018.

  IMPORTANT BANKRUPTCY NOTICE: If either you, your spouse or anyone who is liable for this debt has filed bankruptcy, please contact us
  immediately at the number Iisted above to provide information regarding the bankruptcy case(s). If either you, your spouse or anyone who is
  Iiable for this debt has filed for bankruptcy, we may be stayed from selling the repossessed collateral and from attempting to collect any debt
  from you. If you receive a bankruptcy discharge of sealc to enforce any existing security interests and liens against the repossessed
  collateral and other property that serves as collateral for the debt. We will continue to proceed in accordance with all applicable laws and
  agreements. This Notice of Disposition is for the purpose of complying with Article 9 of the Uniform Commercial Code and all applicable laws
  and agreements.




  THIS IS AN ATTEMPT TO COLLECT A DEBT. ANY INFORIVIATION OBTAINED WILL BE USED FOR THAT
  PURPOSE.                                                                                                                                   s~
  nlnl_r.n                                                      ~                                                        Ro~~ nF/9n17
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 24 of 27 Page ID #:32




                    Exhibit 2
 Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 25 of 27 Page ID #:33


          Bridgecrest
          PO Box,29018
          Phoenix, AZ 85038                                                                                                                  ,lu




       05-09-201 8                                                                        Br dg.ecrest
                                                                                                   i




       111~111~;~~ll~~lll~ll~~lil~lllur~~~l~~,allprl>>lil,lrilllsllll
       ANTHOLINE'"FERN"
                                                                                                       Account.Number: -0501
                                                                        iV-71-1




       ExpIanation- of Caleul'ation of Surlilu5.o'r. Deficien"cy,
       Sabject: Spte of ZQO$;SCIUIV+XB JTLKESOE881Q54929

       As result ofyour default; wexepossessed and sold the vehicle described above for $ 3400.00. Tliis statement outiines the manner
       in 1~liicli we applied tue saie.proceeds.

       Exnlanation of.Some'Terins:
       Surplus: The dispositioa proceeds are gzeater than the amount bwed to us and secured bv the veliicle (including applicabte costs
       and expenses; arid attor"vey's fees), resulting'in a surplus that. we-will e'rther return to you or pay to someone else claiming an
       interest in tlie veliicle.,

       Deficiency: Tlie di's`posi6on pXoceeds are-less.tllan the amount owed to us-and.secured by the vehicle (including appiicable costs
       and expenses, and attorney's fees); resulting in a deficiency. You remain liable to us for this deficiency, which you are required
       to pay in full.upon receipt• of this commufrications.

                                                         Calculation:of Surnlus.or Defciencv

       Aggregate amount of obligations secured by'the security'interest as of 05-09-2018:                                     $     15043?9

       Amount o;f the proceeds (ifthe,disposition:                                                                            $      3032.00

       Aggregate amount of the obligations after deducting the amount ofproceeds =                                            $     1201 1.29

       Amount ot expenses:

       Expenses of retaking:                                                                                                  $         0.00

       Expenses ofpreparing for:disposition:                                                                                  $        50.00

       Expenses of disposition:                                                                                               $       288.00

       Other expenses:                                                                                                        N/A

       Arnouiit ofnttorney;Fees and costs (if any,);                                                                          N/A

       ADD: Total.Expenses =                                                                                                  $       368.00

       Amount of'credits and/or rebates:.

® Unearned finance charges:                                                                                                   N/A

       Rebates of insurance preiiiiums (VSC, GAP, GPS):                                                                       $         0.00
                                                                                                                          .

       LESS: Total Credits artd,Rebates=                                                                                      $         0.00
~~~
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 26 of 27 Page ID #:34




      The amount of surplus (if applicable):                                                                0.00
                                                                                                              -- ]
     Or,

      The amount of deficieric.y (if applicable):                                                        12379.29

     Future debits,.creciits,..charges, including additional'credit service charges, rebates, and expenses riiay afFect
     the amoun# of the:surplu's or deficiency.

     We seek only to colleet;arnounts due and unpaid, as aXtowed-.by law. If we become aware that you have
     been charged any,nmounts;.that,are notproperl.y. due; we will credit'those.amounts #o your account. At this
     tirne, ,we.are not aware ofariy such oharges.

     Additional iiiFormation.regarding the transaction is available~by calling us at, 800-965-8046 or at our place
     of busiriess listed'below.

     Sincerely,
     Bridgecrest
     CC: ANTbIOLINE FERNANDEZ

    Il17PORTANT BA1V'.KRUPTCY`NOTICE: If either you, your spouse or anyone who is liable for this
    debt has filed bankriiptcy; please contact us immediately at the number listed above to provide information
    regarding the banlsruptcy ease(s). Tf'eitlier you, your spouse or anyone wlio is liable for this debt has filed
    for bankruptcy, we may be -stayed from attempting to collect ,any deficiency from you. If you receive a
    baiikruptcy discharge of your debts in the bankruptcycase, .you may no longer be personally liable to us for
    any deficiency. We may, however, seek to enforce any existing:security interests and liens against any
    collateral. In addition, any surplus resulting,frorn the sale of the repossessed collateral may be paid to the
    bankruptcy trustee appointed in tlie bankruptcy case. We will .continue to proceed in accordance with all
    applicable laws and agreements. This,Explanation of,Calculation of Surplus or Deficiency is for the
    purpose of complying with Article 9 ofthe Uniform Cbmmercial Cod'e and all'applicable-laws and
    agreements.


                                                    Bridgecrest.
                                                   P.O'Box 29018
                                            Agency Manager 800 965-8045




    TTIIS IS AN ATTENIl'T TO COLL:ECT A DEBT. ANI' INFORMATION OBTAINED WILL BE USED FOR THAT
    PURPOSE.
Case 5:19-cv-00877-MWF-SHK Document 1-1 Filed 05/09/19 Page 27 of 27 Page ID #:35

            SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO



  San Bernardino District - Civil
  247 West Third Street
  San Bernarcdfno, CA. 924150210
  ----------------------------------------------------------------------
  ----------------------------------------------------------------------
                                         CASE NO: CIVDS1910203
    LAW OFFICES OF BRANDON A BLOCK
    433 N CAMDEN DRIVE
    SUITE 600
    BEVERLY HILLS CA 90210
                              NOTICE OF TRIAL SETTING CONFERENCE

  IN RE: FERNANDEZ -V- BRIDGECREST CREDIT
  THIS CASE HAS BEEN ASSIGNED TO: DONNA GtJNNELL GAR.ZA IN DEPARTMENT S24
  FOR ALL PURPOSES.
  Notice is hereby given that the above-entitled case has been set for
  Trial Setting Conference at the court located at 247 WEST THIRD STREET
  SAN BERNARDINO, CA 92415-0210.
           HEARING DATE: 10/04/19 at 8:30 in Dept. S24

  DATE: 04/04/19 Nancy Eberhardt, Court Executive Officer
                                                   By: DANIELA VARGAS
  ----------------------------------------------------------------------
                     CERTIFICATE OF SERVICE
  I am a Deputy Clerk of the Superior Court for the County of San
  Bernardino at the above listed address. I am not a party to this
  action and on the date and place shown below, I served a copy of the
  above listed notice:
  () Enclosed in a sealed envelope mailed to the interested party
  addressed a.bove, for collection and mailing this date, following                 _
  standard Court practices.
  () Enclosed in a sealed envelope, first class postage prepaid in the
  U.S. mail at the location shown above, mailed to the interested party
  and addressed as shown above, or as shown on the attached listing.
  4~) A copy of this notice was given to the filing party at the counter
  ~_ A copy of this notice was placed in the bin located at this office
  and identified as the location for the above law firm's collection of
  file stamped documents.
  Date of Mailing: 04/04/19
  I declare under penalty of perjury that the foregoing is true and
  correct. Executed on 04/04/19 at San Bernardino, CA
                                             BY: DANIELA VARGAS
